
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 36
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2011
			Mr. Al Green of Texas
			 (for himself, Ms. Lee of California,
			 Mr. Baca, Mr. Johnson of Georgia,
			 Mr. Thompson of Mississippi,
			 Mr. Rush, Mr. Hastings of Florida,
			 Mr. Serrano,
			 Ms. Kaptur,
			 Mr. Ross of Arkansas,
			 Mr. Grijalva,
			 Mr. Dingell,
			 Mr. McGovern,
			 Mr. Sires,
			 Ms. Jackson Lee of Texas,
			 Ms. Sewell,
			 Mr. Meeks,
			 Mr. Bishop of Georgia,
			 Ms. Moore,
			 Mr. Jackson of Illinois,
			 Mr. Cohen,
			 Ms. Norton,
			 Mr. Rangel,
			 Mr. Cummings,
			 Mr. Towns,
			 Ms. Wilson of Florida, and
			 Mr. Ellison) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the significance of Black
		  History Month.
	
	
		Whereas the first Africans were brought involuntarily to
			 the shores of the America as early as the 17th century;
		Whereas these Africans in America and their descendants
			 are now known as African-Americans;
		Whereas African-Americans suffered enslavement and
			 subsequently faced the injustices of lynch mobs, segregation, and denial of
			 basic, fundamental rights;
		Whereas despite slavery, African-Americans in all walks of
			 life have made significant contributions throughout the history of the United
			 States, including through the—
			(1)writings of Booker
			 T. Washington, Phyllis Wheatley, James Baldwin, Toni Morrison, Ralph Ellison,
			 Zora Neale Hurston, and Alex Haley;
			(2)music of Mahalia
			 Jackson, Billie Holiday, John Coltrane, Bessie Smith and Duke Ellington;
			(3)resolve of
			 athletes such as Jackie Robinson, Althea Gibson, Jesse Owens, Wilma Rudolph and
			 Muhammad Ali;
			(4)scientific
			 advancements of George Washington Carver, Charles Drew, Benjamin Banneker, and
			 Mae Jemison;
			(5)vision of leaders
			 such as Frederick Douglass, Mary McLeod Bethune, Thurgood Marshall, Martin
			 Luther King, and Shirley Chisholm; and
			(6)bravery of those
			 who stood on the front lines in the battle against oppression, such as
			 Sojourner Truth, Fannie Lou Hammer, and Rosa Parks;
			Whereas in the face of injustices, United States citizens
			 of good will and of all races distinguished themselves with their commitment to
			 the noble ideals upon which the United States was founded and courageously
			 fought for the rights and freedom of African-Americans;
		Whereas Dr. Martin Luther King Jr. lived and died to make
			 real these noble ideas;
		Whereas Barack Hussein Obama was elected the 44th
			 President of the United States, making him the first African-American chief
			 executive and breaking one of the last racial barrier in politics in this
			 country;
		Whereas the birthdays of Abraham Lincoln and Frederick
			 Douglass inspired the creation of Negro History Week, the precursor to Black
			 History Month;
		Whereas Negro History Week represented the culmination of
			 Dr. Carter G. Woodson’s efforts to enhance knowledge of Black history started
			 through the Journal of Negro History, published by Woodson’s Association for
			 the Study of African-American Life and History; and
		Whereas the month of February is officially celebrated as
			 Black History Month, which dates back to 1926, when Dr. Carter G. Woodson set
			 aside a special period of time in February to recognize the heritage and
			 achievement of Black Americans: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the significance of Black
			 History Month as an important time to recognize the contributions of
			 African-Americans in the Nation’s history, and encourages the continued
			 celebration of this month to provide an opportunity for all peoples of the
			 United States to learn more about the past and to better understand the
			 experiences that have shaped the Nation; and
			(2)recognizes that
			 ethnic and racial diversity of the United States enriches and strengthens the
			 Nation.
			
